Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110113469 to Takahashi in view of US Patent Application Publication Pub. No. US 20080130051 to Lawrence further in view of US 20150370650 to Tajima.


     Regarding claim 1, Takahashi discloses an image formation device (paragraph 37-38; MFP), comprising: 
 a controller (paragraph 42; CPU 1031); 
 a storage (paragraph 45-47; storage 102, 103); and 
 an image former (paragraph 38; print unit 1007),
wherein the storage has a first storage area and a second storage area (paragraph 45-48; storage 102 (second storage area), storage 103 (first storage area)),
   the first storage area stores a setting value to be referred to during an operation of the image formation device (paragraph 60, 75-76; setting data in 103a stored in storage 103 (first storage area) is referred to by policy determination unit 111 during operation of policy determination for the MFP),
   the second storage area stores management information to which a group policy is applied (paragraph 62, 82; user information 102b stored in storage 102 (second storage area) stores management data such as accumulation, printing with policy applied for user group by overwriting data).

However Takahashi does not disclose wherein the controller,
     when the management information was able to be acquired from an external portion, sets the setting value based on the acquired management information, and,
     when the management information was not able to be acquired from the external portion, sets the setting value based on the management information stored in the second storage area.
       Lawrence discloses wherein the controller (paragraph 25; CPU 21), when the management information was able to be acquired from an external portion (paragraph 31, 45, 59; administrative information/setting is acquired from external print server), sets the setting value based on the acquired management information (paragraph 46, 65; acquired administrative information/setting is set for the document such as two-sided printing value), and,
     when the management information was not able to be acquired from the external portion, sets the setting value based on the management information stored in the second storage area (paragraph 46, 51, 57; when server is unavailable (was not able to be acquired), the administrative setting stored in cache (second storage area) is used to set printing setting for the document).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Lawrence to provide management data acquisition process.
        The motivation to combine the references is to provide offline processing of print data when setting data is not available from server (paragraph 46, 51).



However Takahashi does not disclose when upon determining that the management information stored in the second storage area is not valid, brings the image formation device into a restricted state where an operation of the image formation device is restricted.
        Tajima discloses when upon determining that the management information stored in the second storage area is not valid, brings the image formation device into a restricted state where an operation of the image formation device is restricted (paragraph 18, 20, 27, 30, 38, 52-55; local web server 150 of the image processing apparatus stores (second storage) setting information 152 (management information) for each application; local web server manages application; when local setting information 152 (management information) stored in local web server needs to be updated this implies that it is different from latest update setting information 182; when local setting information 152 is not same as update setting information 182 this reads on the local setting information 152 being invalid since it cannot be used; paragraph 36, 55; if update is needed in s44 the image processing apparatus is in locked state where it cannot be operated by user using input unit (restricted)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Tajima to provide restriction of device operation based on validity of stored setting data.
        The motivation to combine the references is to lock the printer from operation such that the needed update of setting values can be performed without interference from device operation if device is not locked (paragraph 55-57).




     Regarding claim 2, Lawrence discloses the image formation device according to claim 1, wherein the controller acquires the management information from the external portion at each predetermined timing (paragraph 40, 45; admin information/setting is acquired periodically (timing) from server).


     Regarding claim 3, Takahashi discloses the image formation device according to claim 1, among the setting values stored at least in the first storage area (paragraph 48-50, 59-61; setting values in first storage area 103a) and Lawrence discloses wherein the controller acquires the management information when, , a setting value that corresponds to the setting value included in the management information is updated (paragraph 31, 45, 59; administrative information/setting is acquired from external print server; paragraph 46, 65; acquired administrative information/setting is set for the document such as two-sided printing value (setting value) that is set for the setting value in the cache during updating).




      Regarding claim 6, Takahashi discloses a system, comprising: an image formation device having a first controller, a storage, and an image former (paragraph 37-38; MFP; paragraph 42; CPU 1031); paragraph 45-47; storage 102, 103; paragraph 38; print unit 1007); and
       delivers, to the image formation device, management information to which a group policy is applied (paragraph 49-50, 61; another MFP can deliver via synchronization setting data to the subject MFP ;paragraph 62, 82; user information 102b (second storage area) stores management data such as accumulation, printing with policy applied for user group by overwriting data),
     the storage of the image formation device has a first storage area and a second storage area (paragraph 45-48; storage 102 (second storage area), storage 103 (first storage area)),
     the first storage area stores a setting value to be referred to during an operation of the image formation device (paragraph 60, 75-76; setting data in 103a stored in storage 103 (first storage area) is referred to by policy determination unit 111 during operation of policy determination for the MFP),
    the second storage area stores the management information delivered (paragraph 62, 82; user information 102b stored in storage 102 (second storage area) stores management data such as accumulation, printing with policy applied for user group by overwriting data; paragraph 49-50, 61; another MFP can deliver via synchronization setting data to the subject MFP).

However Takahashi does not disclose a management server having a second controller, wherein the second controller of the management server delivers management information,
the first controller of the image formation device, when the management information was able to be acquired from the management server, sets the setting value based on the acquired management information, and,
    when the management information was not able to be acquired from the management server, sets the setting value based on the management information stored in the second storage area.
      Lawrence discloses a management server having a second controller, wherein the second controller of the management server delivers management information (paragraph 28; server  is computer (controller); paragraph 31, 45, 59; server delivers administrative information/setting (management data) to the PC), the first controller of the image formation device, when the management information was able to be acquired from the management server, sets the setting value based on the acquired management information (paragraph 31, 45, 59; administrative information/setting (management data) is acquired from external print server; paragraph 46, 65; acquired administrative information/setting is set for the document such as two-sided printing value), and,
    when the management information was not able to be acquired from the management server, sets the setting value based on the management information stored in the second storage area (paragraph 46, 51, 57; when server is unavailable (was not able to be acquired), the administrative setting stored in cache (second storage area) is used to set printing setting for the document).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Lawrence to provide management data acquisition process.
        The motivation to combine the references is to provide offline processing of print data when setting data is not available from server (paragraph 46, 51).

However Takahashi does not disclose upon determining that the management information stored in the second storage area is not valid, brings the image formation device into a restricted state where an operation of the image formation device is restricted.
       Tajima discloses upon determining that the management information stored in the second storage area is not valid, brings the image formation device into a restricted state where an operation of the image formation device is restricted (paragraph 18, 20, 27, 30, 38, 52-55; local web server 150 of the image processing apparatus stores (second storage) setting information 152 (management information) for each application; local web server manages application; when local setting information 152 (management information) stored in local web server needs to be updated this implies that it is different from latest update setting information 182; when local setting information 152 is not same as update setting information 182 this reads on the local setting information 152 being invalid since it cannot be used; paragraph 36, 55; if update is needed in s44 the image processing apparatus is in locked state where it cannot be operated by user using input unit (restricted)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Tajima to provide restriction of device operation based on validity of stored setting data.
        The motivation to combine the references is to lock the printer from operation such that the needed update of setting values can be performed without interference from device operation if device is not locked (paragraph 55-57).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110113469 to Takahashi in view of US Patent Application Publication Pub. No. US 20080130051 to Lawrence further in view of US 20150370650 to Tajima in view of JP 2014178757 to Hirokawa further in view of JP 2010108215 to Kuwasaki.
        Regarding claim 4, Lawrence discloses the image formation device according to claim 1, the management information was not able to be acquired from the external portion, the controller sets the setting value based on the management information stored (paragraph 46, 51, 57; when server is unavailable (was not able to be acquired), the administrative setting stored in cache (second storage area) is used to set printing setting for the document).
However Lawrence does not disclose wherein when, the setting value stored in the first storage area is updated the controller sets the setting value based on the management information stored in the second storage area.
       Hirokawa discloses wherein when, the setting value stored in the first storage area is updated the controller sets the setting value based on the management information stored in the second storage area (storage 401 (first storage area) is updated with user setting data in s703; setting data (management data) from backup storage 404 (second storage area) is used to set the setting value for storage 401 (first storage area) ; paragraph 31-32).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi in view of Lawrence as taught by Hirokawa to provide setting value based stored data following update.
        The motivation to combine the references is to provide restoration of setting data to backup stored data after being modified based on user setting (paragraph 31-32).

However Takahashi in view of Lawrence does not disclose wherein when, by a device cloning, the setting value stored in the first storage area is updated.
     Kuwasaki discloses wherein when, by a device cloning, the setting value stored in the first storage area is updated (paragraph 41, 43-44, 85, 106, 114, 117; HDD includes first storage area for storing cloning setting data from another image forming apparatus; cloning data updates stored setting data in the destination IMAGE FORMING APPARATUS).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi in view of Lawrence as taught by Kuwasaki to provide data cloning.
        The motivation to combine the references is to provide cloning of setting data from one image forming apparatus to plural image forming apparatus that is simplified by selecting some of settings for cloning thereby reducing workload (paragraph 4-7, 43-44, 85).


Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110113469 to Takahashi in view of US Patent Application Publication Pub. No. US 20080130051 to Lawrence further in view of US 20150370650 to Tajima further in view of JP 2012011703 to Okada.

       Regarding claim 5, Takahashi in view of Lawrence does not disclose the image formation device according to claim 1, wherein the second storage area is a secure storage area which cannot be rewritten from the external portion. 
       Okada discloses wherein the second storage area is a secure storage area which cannot be rewritten from the external portion (paragraph 38, 73; data writing to first storage area 206a (second storage area) is prohibited during set period thereby securing this area).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi in view of Lawrence as taught by Okada to provide secure storage area that is write prohibited.
        The motivation to combine the references is to provide user option to set period for write prohibition to memory area such that no writing is performed during the period that can result in printed data not matching document data (paragraph 73).



     Regarding claim 7, see rejection of claim 1. Further Okada discloses a second storage area that is a secure storage area which cannot be rewritten from an external portion (paragraph 38, 73; data writing to first storage area 206a (second storage area) is prohibited during set period thereby securing this area).













Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160371041 to Sato.
JP 2006190170 to Otani.
JP 2004171093 to Maekawa.
JP 2016081161 to Yahagi.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/20/2022